Citation Nr: 1538445	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar fasciitis with calcaneal spurs, rated 20 percent each prior to January 16, 2015, and a combined 50 percent from January 16, 2015.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee anterior cruciate ligament strain (excluding periods of temporary total convalescence ratings).

3.  Entitlement to a temporary total convalescence rating for service-connected left knee anterior cruciate ligament strain following a surgery on August 22, 2014.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to November 1994 and from January 2010 to June 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in December 2011 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The December 2011 rating decision also granted a temporary total disability rating from September 28, 2011 through December 31, 2011, for recurrent dislocation, right shoulder, postoperative, but otherwise denied a disability rating in excess of 20 percent for that disability.  The Veteran submitted a timely notice of disagreement as to the continued 20 percent rating, and the RO issued a statement of the case as to the matter in December 2012.  The Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in February 2013 in which he expressly indicated that he wished only to appeal to the Board the claims for higher disability ratings for his service-connected left knee and left foot disabilities.  The Veteran did not submit a timely substantive appeal as to the claim for a higher disability rating for the service-connected right shoulder disability.  Therefore, an appeal has not been completed as to that issue, and the issue is not before the Board for appellate consideration.  See 38 C.F.R. § 20.200 (2014).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issues of entitlement to an initial disability rating in excess of 10 percent for left knee anterior cruciate ligament strain (excluding periods of temporary total convalescence ratings), and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record establishes that the Veteran underwent a surgery for his service-connected left knee anterior cruciate ligament strain on August 22, 2014, that required convalescence for three months.

2.  During his April 2015 Board hearing, the Veteran withdrew the issue of entitlement to an increased rating for bilateral plantar fasciitis with calcaneal spurs, rated 20 percent each prior to January 16, 2015, and a combined 50 percent from January 16, 2015.



CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating based on the need for convalescence following surgery for service-connected left knee anterior cruciate ligament strain have been met for the period from August 22, 2014, to November 30, 2014, but no later.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2014).

2.  The criteria for withdrawal of the issue of entitlement to an increased rating for bilateral plantar fasciitis with calcaneal spurs, rated 20 percent each prior to January 16, 2015, and a combined 50 percent from January 16, 2015, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did not issue a notification letter specific to the Veteran's claim for a temporary total disability rating based on convalescence following an August 22, 2014 surgery.  However, in October 2014, prior to initial adjudication of the claim, the RO issued a supplemental statement of the case in which it included a description of the laws and regulations pertinent to establishment of that benefit.  Accordingly, the record reflects that the Veteran had actual notice of the information and evidence necessary to substantiate the claim prior to initial adjudication of the claim.  In addition, the Veteran and his representative have submitted various written statements demonstrating understanding of the criteria and information necessary to establish entitlement to a temporary total disability rating based on convalescence following surgery.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or prejudice the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  As such, the Board finds that the duty to notify provisions with respect to a temporary total convalescence rating have been satisfied.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service VA and private treatment records, including records documenting the August 2014 left knee surgery at issue and the Veteran's treatment following the surgery.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Those records provide all evidence necessary to allow the Board to render an informed determination with regard to the issue of entitlement to a temporary total convalescence rating.  Consequently, the Board finds that the duty to assist has been fulfilled and no further action is necessary under the provisions of the VCAA.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected left knee disability, including his August 2014 left knee surgery.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

A total disability rating will be assigned effective from the date of a hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2014).  Extensions of one, two, or three months beyond the initial three months may be made under paragraph 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made under 38 C.F.R. § 4.30(a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

"Convalescence" is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  "Recovery" is defined as the act of regaining or returning toward a normal or healthy state.  Id. (citing Webster's Medical Desk Dictionary, p. 606 (1986)).  The purpose of a temporary total convalescence evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Notations in the medical record as to the claimant's inability to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Analysis

The Veteran contends that he is entitled to a temporary total disability rating for a period of convalescence following an August 22, 2014 surgery relating to his service-connected left knee disability.  He has indicated that he believes that, because he received a temporary total disability rating for a period of convalescence following a similar surgery on his left knee in October 2010, he should also receive one for the period following the August 22, 2014 surgery.  See, e.g., April 2015 Board hearing transcript.

The record shows that in December 2013, the Veteran was afforded a VA examination in relation to his service-connected left knee disability.  At the examination, the Veteran reported that he was unable to do any exercise on his left knee, that his left knee catches and pinches during motion, and that he sometimes was unable to fully extend the knee.  On examination, the Veteran had left knee flexion to 120 degrees and extension to 0 degrees without objective evidence of painful motion.  He had five out of five strength both in flexion and extension of the left knee, and no instability in his left knee.  The Veteran exhibited reduced movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  However, the Veteran had no additional functional loss following repetitive-use testing.

On August 22, 2014, the Veteran underwent a partial left knee replacement.  The operative report for that surgery indicates that the surgery involved left knee examination under anesthesia; diagnostic arthroscopy; open arthrotomy with resurfacing; trochlear groove with arthrosurface wave; and resurfacing of the patella with a Stryker domed polyethylene patellar button.  The operative report indicates that the Veteran tolerated the procedure well and was taken to the recovering room in satisfactory condition.  The operative report includes no post-surgical or discharge instructions other than, "He will be maintained weightbearing as tolerates."

VA treatment records show that the Veteran was seen in urgent care on August 26, 2014, for complaints of right-eye mattery discharge since leaving the hospital four days prior.  The Veteran was examined and assessed to have conjunctivitis with allergies.  He was provided medications and discharged.  The treatment summary focuses on the Veteran's complaints related to his right eye, and does not discuss his general physical condition, such as whether the Veteran was ambulatory.

The Veteran requested a physical therapy consultation on August 29, 2014.  He was seen for an initial physical therapy consultation on September 11, 2014.  At the consultation, the Veteran reported that the surgery had helped significantly reduce his left knee pain.  He reported stiffness, swelling, and pain from the surgery, but indicated he felt he was getting better every day.  He further reported that his range of motion was improving with the use of a continuous passive motion machine, and that he was currently up to 80 degrees.  In addition, during ambulation he felt a sharp catch in his left knee if he did not walk slowly and bend the knee first.  On examination, the Veteran ambulated without assistive device, but with slow pace and decreased knee flexion.  He was able to transfer in and out of a chair with his left leg extended in front of him to guard against motion and use.  He had passive extension to 0 degrees and flexion to 90 degrees, and active extension to -15 degrees and flexion to 80 degrees.  The Veteran was issued a single-point cane, which was noted to improve his gait mechanics; scheduled for weekly physical therapy sessions for the next three weeks; and instructed on home exercises.

The Veteran was seen next for physical therapy on September 16, 2014.  The Veteran indicated that progress in his flexion was slow, but that his gait had improved.  He reported that his knee was still catching while walking if he did not slow down and bend the knee first.  During the session, the Veteran exhibited passive extension to -1 degree and flexion to 98 degrees, and active extension to -10 degrees.

On September 23, 2014, the Veteran reported that his walking was improving, and that the clicking was nearly gone.  He also reported that his left knee swelling was improving, and that he was able to increase his activity level around the house and yard.  During the session, the Veteran exhibited passive extension to -2 degrees and flexion to 110 degrees, and active extension to -5 degrees.

On September 30, 2014, the Veteran reported that his surgeon was pleased with his progress and indicated that he wanted the Veteran to bike and perform patellar mobs.  During the session, the Veteran exhibited passive extension to -2 degrees and flexion to 115 degrees, and active extension to -5 degrees.  The Veteran indicated that he would look into riding a bicycle two to three times per day, that he was not scheduled for an orthopedic followup for two months, and that he was instructed not to begin advanced strengthening until then.  The frequency of the Veteran's physical therapy sessions was reduced to once every two weeks.

On October 13, 2014, the Veteran reported that he purchased a recumbent bicycle and felt it was going well.  He reported improved pain each week, and that his swelling comes and goes but was getting better.  The Veteran had passive extension to 0 degrees and flexion to 125 degrees, and active extension to 0 degrees.  The Veteran no longer had an extensor lag, and it was noted that his passive flexion of the left knee had improved by 10 degrees and was only 10 degrees less than that of his right knee.

On October 28, 2014, the Veteran reported increased swelling and discomfort over the prior weekend after helping a friend work on his home, but that he was otherwise doing well.  During the session, the Veteran noticed clicking in his knee near the end range of extension.  The clicking was determined to be the result of a band of tissue, but the Veteran and the physical therapist were unable to resolve the clicking, and the clicking continued with every repetition.  The Veteran had no improvement in flexion since the previous session, which the therapist opined was due to the increased swelling and increased activity over the prior weekend.  The therapist also noted, however, that the Veteran did not lose motion.

On November 18, 2014, the Veteran reported that he was doing well, that he was experiencing less swelling, and that the swelling was taking place later in the day.  He also reported that he was able to tolerate more time on his feet.  The Veteran had active range of motion of the left knee from 0 to 125 degrees.  His knee was warm to the touch with minimal joint effusion.  His quadset was good, he had no limping, and his gait was normal.  The therapist noted that the Veteran had done "very well" with his range of motion and quad control, and that they were awaiting clearance for resistive exercise.

The Veteran was seen on November 26, 2014 for an orthopedic surgical followup.  He was noted as "getting better."  He had best range of motion to 127 degrees, but "hangs in there about 120."  The examining physician gave the Veteran clearance to "do some more aggressive activity" provided it does not aggravate his opposite right knee.  The physician noted that the Veteran reported being self-employed and that he was working more in his shop.  The Veteran reported having swelling and noticing that at times his left knee will have less motion at the end of the day.  The physician also noted that the Veteran's right knee was now the more limiting knee.  The assessment was "doing well postop."  The physician opined that the Veteran would not benefit from an unloader brace, but that a knee sleeve may help control the swelling during the day.  The Veteran was instructed to followup one year post operation.

In view of the above, the Board finds that the period beginning on August 22, 2014, the date of the Veteran's partial left knee replacement surgery, and ending on November 26, 2014, the date of his post-operative orthopedic followup, constitutes a period of convalescence.  As noted above, "convalescence" is a period of recovery and "recovery" is the act of returning toward normal.  See Felden, 11 Vet. App. at 430.  In the Veteran's case, the record shows that, from the date of the August 2014 left knee surgery to the date of his November 2014 post-operative orthopedic followup, the Veteran engaged in physical therapy meant to help him recover from the surgery.  The physical therapy treatment notes show that, during that period, the Veteran saw steady improvement in his left knee range of motion and in his pain, swelling, and other left knee symptoms.  In short, during the period from the August 2014 left knee surgery to November 26, 2014, the Veteran underwent treatment to help him return to normal.

The Board further finds that the Veteran's period of convalescence ended on November 26, 2014.  Specifically, at his final physical therapy session before that date, the Veteran exhibited normal gait and a left-knee range of motion from 0 to 125 degrees.  The Veteran's left knee signs and symptoms at that physical therapy session were similar to or improved from those reported and observed at the December 2013 VA examination prior to the August 2014 surgery.  In addition, at the post-operative orthopedic followup on November 26, 2014, the Veteran walked unassisted and reported being able to work more.  Furthermore, the attending physician cleared the Veteran to pursue "any kind of strengthening activities" as long as they did not aggravate his right knee condition.  Thus, as of that date, the Veteran was free to use the left knee for essentially all activities, and he was more limited by the right knee than the left knee.  The Board finds this to be probative evidence that, as of November 26, 2014, the Veteran had recovered from his August 2014 left knee surgery to a level comparable to or improved from that reported, measured, and observed eight months prior to the August 2014 surgery at the December 2013 VA examination, and to the point where he was able to engage in normal physical activity.

The Board has considered whether, under 38 C.F.R. § 4.30(b), the Veteran is entitled to an extension beyond the initial three months provided in 38 C.F.R. § 4.30(a)(1).  However, as summarized above, the record demonstrates that on November 26, 2014, the Veteran's period of convalescence ended.  Therefore, an extension beyond the initial three months provided in 38 C.F.R. § 4.30(a)(1) is not warranted under 38 C.F.R. § 4.30(b).

The Board has also considered whether, under 38 C.F.R. § 4.30(b), the Veteran is entitled to an extension beyond the initial three months provided in 38 C.F.R. § 4.30(a)(1) based on the provisions of 38 C.F.R. § 4.30(a)(2) or (3).  The Board notes that the record does not show that the August 22, 2014 surgery had severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Furthermore, the Veteran did not require an immobilization cast of one major joint or more.  Rather, the August 2014 operative report indicates that the Veteran was permitted to engage in weightbearing as tolerated immediately after the surgery.  In addition, at the initial physical therapy consultation on September 11, 2014, the Veteran was able to ambulate unassisted.  As of November 26, 2014, the Veteran was cleared to engage in physical activities.  Therefore, 38 C.F.R. § 4.30(a)(2) and (3) are not applicable to the present case.  Accordingly, an extension beyond the initial three months provided in 38 C.F.R. § 4.30(a)(1) is not warranted under 38 C.F.R. § 4.30(a)(2), (a)(3), and (b).

The Board acknowledges that the Veteran has contended that he is entitled to a regulatory one-year total disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  See VA Form 21-4138, Statement in Support of Claim, dated in September 2014; letter from the representative, dated in December 2014.  DC 5055 relates to knee replacements, and provides that a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability.  The Veteran and his representative argue that the language of DC 5055 is ambiguous as to whether the one-year 100 percent rating should be provided in the case of partial knee replacements such as the Veteran's.  However, the Court has recently held that the plain language of DC 5055 indicates that the regulation applies only to complete knee replacements, and not to partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014).  In light of the Court's holding in Hudgens, the Board concludes that DC 5055 is not ambiguous.  Rather, DC 5055 does not apply to partial knee replacements such as the Veteran's, and is therefore not for application in this case.  The Veteran is not entitled to a regulatory one-year total disability rating under DC 5055.

Resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based on the need for convalescence from the August 22, 2014 partial left knee replacement surgery relating to the service-connected left knee disability is established through November 30, 2014, and no later.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.

Withdrawn Claim

The Veteran perfected an appeal as to the issue of entitlement to an increased rating for bilateral plantar fasciitis with calcaneal spurs, rated 20 percent each prior to January 16, 2015, and 50 percent combined from January 16, 2015.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

At the April 2015 Board hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to a disability rating for bilateral plantar fasciitis with calcaneal spurs in excess of 20 percent prior to January 16, 2015, and in excess of 50 percent thereafter.  This statement was made on the record during the April 2015 hearing, thus satisfying the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.



ORDER

Entitlement to a temporary total rating for convalescence following a surgery on August 22, 2014, for service-connected left knee anterior cruciate ligament strain is granted through November 30, 2014, but no later, subject to the regulations governing the payment of monetary awards.

Entitlement to a disability rating for bilateral plantar fasciitis with calcaneal spurs in excess of 20 percent each prior to January 16, 2015, and in excess of a combined 50 percent thereafter, is dismissed.


REMAND

Increased Initial Rating for Left Knee Disability

The Veteran should be afforded an opportunity to identify any updated treatment records relevant to the issues remaining on appeal that are not currently associated with the record.

TDIU

The Court has held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported to the January 2015 VA examiner that he has not worked for three years because he has been in rehabilitation for his service-connected disabilities, including the left knee disability at issue on appeal.  In addition, the Veteran testified at his April 2015 Board hearing that he has not worked since September 2011 at least in part due to the service-connected left knee disability.  The Board observes that the Veteran previously submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in September 2013, but withdrew his claim for entitlement to a TDIU in October 2013.  However, the Veteran's statements to the January 2015 VA examiner and testimony at the April 2015 Board hearing again raises the issue of individual employability due to the service-connected disabilities.  Accordingly, the Board concludes that a claim for a TDIU has been raised by the record and is properly before the Board at this time as part and parcel to the claim for entitlement to a higher initial rating for the service-connected left knee disability.  The Veteran should be afforded an examination to address whether his current functional impairment due to service-connected disabilities preclude substantially gainful employment.

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher initial rating for the service-connected left knee disability, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment relevant to the appeal period that is not currently associated with the record.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine whether the Veteran is unemployable due to service-connected disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, are productive of functional impairment which precludes substantially gainful employment.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for the opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If necessary, pursuant to 38 C.F.R. § 3.321(b)(1), refer the TDIU claim to the VA Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


